Citation Nr: 1003000	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-40 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to a separate rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity 
secondary to diabetes mellitus, from October 5, 2005 to 
August 5, 2009, and in excess of 20 percent thereafter.

3.  Entitlement to a separate rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity 
secondary to diabetes mellitus, from October 5, 2005 to 
August 5, 2009, and in excess of 20 percent thereafter.

4.  Entitlement to a separate compensable rating for 
peripheral neuropathy of the left upper extremity secondary 
to diabetes mellitus.

5.  Entitlement to a separate compensable rating for 
peripheral neuropathy of the right upper extremity secondary 
to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for diabetes mellitus with nephropathy, retinopathy, and 
erectile dysfunction and awarded a 20 percent disability 
rating.  Subsequently, the claims file was transferred to the 
jurisdiction of the RO in Atlanta, Georgia.  The Board 
remanded this issue for additional development in September 
2008.

In June 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.  During the hearing, 
the Veteran withdrew any claims that his diabetic 
complications included retinopathy or cardiovascular 
difficulties (see transcript at pp. 9-11).  

Where, as is the case here, an award of service connection 
for a disability has been granted and the assignment of an 
initial rating for that disability is disputed, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  In other words, the ratings may be 
"staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Further, the Veteran has been granted separate 
ratings for peripheral neuropathy of his lower extremities, 
has not withdrawn his claim for an increased initial rating 
for diabetes and its complications, and is presumed to be 
seeking the maximum benefits allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Such consideration 
is reflected by the characterization of the claim as shown on 
the title page.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is not manifested by a 
regulation of activities; the evidence of early nephropathy 
and of erectile dysfunction is not manifested to the level of 
separately compensable diabetic complications under the 
applicable schedular criteria.  

2.  From October 5, 2005 to August 4, 2009, the Veteran's 
peripheral neuropathy of the left lower extremity is not 
manifested by moderate incomplete paralysis of the external 
popliteal nerve.  

3.  From August 5, 2009, the Veteran's peripheral neuropathy 
of the left lower extremity is not manifested by severe 
incomplete paralysis of the external popliteal nerve.

4.  From October 5, 2005 to August 4, 2009, the Veteran's 
peripheral neuropathy of the right lower extremity is not 
manifested by moderate incomplete paralysis of the external 
popliteal nerve.  

5.  From August 5, 2009, the Veteran's peripheral neuropathy 
of the right lower extremity is not manifested by severe 
incomplete paralysis of the external popliteal nerve.

6.  The Veteran's peripheral neuropathy of the left upper 
extremity is not manifested by mild incomplete paralysis of 
the median nerve.

7.  The Veteran's peripheral neuropathy of the right upper 
extremity is not manifested by mild incomplete paralysis of 
the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, 
Diagnostic Code 7913 (2009). 

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity secondary 
to diabetes mellitus, from October 5, 2005 to August 5, 2009, 
and in excess of 20 percent thereafter, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Codes 8521, 8621 (2009).

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity secondary 
to diabetes mellitus, from October 5, 2005 to August 5, 2009, 
and in excess of 20 percent thereafter, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Codes 8521, 8621 (2009).

4.  The criteria for a compensable rating for peripheral 
neuropathy of the left upper extremity secondary to diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8615 
(2009).

5.  The criteria for a compensable rating for peripheral 
neuropathy of the right upper extremity secondary to diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8615 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in October 2003, January 2006, April 2006, and November 
2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the April 2006 and November 
2008 correspondence. 

The Board notes that on remand the RO requested the Veteran 
to complete and sign a VA Form 21-4142 (Authorization to 
Release Information to the VA) in order to obtain medical 
records from his private physician, Dr. B.W., including those 
dated after March 2005, which have not been previously 
secured, but that the Veteran did not respond.  The Court has 
held that VA's "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If a Veteran wishes help he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining relevant evidence.  

The Board finds that the notice requirements pertinent to the 
issue on appeal have been met.  The duty to assist also has 
been fulfilled as all identified and authorized VA and 
private medical records relevant to this matter have been 
requested and the Veteran was provided with multiple VA 
examinations.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with this claim would not 
cause any prejudice to the appellant.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that a claim for a higher rating when placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

By way of the March 2004 rating decision under appeal, the 
Veteran was granted service connection for diabetes mellitus 
with nephropathy, retinopathy and erectile dysfunction and 
awarded a 20 percent rating, effective October 14, 2003, the 
date he filed his claim for service connection.  The 
disability rating was awarded pursuant to the provisions of 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

Under the applicable criteria, a 20 percent rating is 
warranted if diabetes mellitus requires insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating requires insulin, a 
restricted diet, and regulation of the Veteran's activities 
(avoidance of strenuous occupational and recreational 
activities).  A 60 percent rating requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, and complications that would not be 
compensable if separately evaluated.  Finally, a 100 percent 
rating requires more than one injection of insulin daily, a 
restricted diet, regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, and either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  A note to the rating criteria instructs that 
compensable complications of diabetes should be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating and that noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note 1 (2009).  

Service connection and separate ratings for peripheral 
neuropathy of the Veteran's lower extremities were granted in 
a March 2006 RO rating decision wherein the Veteran was 
awarded separate 10 percent disability ratings for the left 
and for the right lower extremity.  In an October 2009 rating 
decision, the RO increased these disability ratings from 10 
percent to 20 percent under the provisions of Diagnostic Code 
7913-8521.  

Under the provisions of Diagnostic Code 8521, for incomplete 
paralysis of the external popliteal nerve in the lower 
extremities, and the like Diagnostic Code 8621 for neuritis, 
a rating of 10 percent is for mild incomplete paralysis, a 20 
percent rating is for moderate incomplete paralysis, and a 30 
percent rating is for severe incomplete paralysis of the 
external popliteal nerve.  38 C.F.R. § 4.124a, Diagnostic 
Code 8521 and 8621 (2009).

The criteria for evaluating the severity or impairment of the 
median nerve in the upper extremities is set forth under 
Diagnostic Codes 8515, and the like Diagnostic Code 8615 for 
neuritis of the same.  Under these codes, a 10 percent rating 
is warranted for mild incomplete paralysis of the median 
nerve.  A 20 percent rating is warranted for moderate 
incomplete paralysis of the minor extremity and a 30 percent 
rating is warranted for moderate incomplete paralysis of the 
median nerve in the major extremity.  A 40 percent rating 
requires severe incomplete paralysis of the median nerve in 
the minor extremity, and a 50 percent rating is warranted for 
severe incomplete paralysis of the median nerve in the major 
extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8515 and 
8615 (2009).

The words such as "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2009).  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.

Factual Background and Analysis

In a November 2003 Physician's Statement from B.W., D.O., the 
Veteran's private physician checked boxes indicating the 
following: that the Veteran had been diagnosed with adult 
onset diabetes mellitus, type II; that his diabetes required 
insulin and restricted diet or oral hypoglycemic agent and 
restricted diet; and that peripheral atherosclerosis with 
bypass was a complication directly due to diabetes.

Assessments in private medical records from Dr. B.W., dated 
from January 2004 to February 2005, indicated a diagnosis of 
diabetes mellitus, type II, and peripheral vascular disease.  

The Veteran underwent a fee-basis VA examination in January 
2004.  It was noted that he had been diagnosed with diabetes 
mellitus about 6 years before during an evaluation for 
peripheral vascular disease of the left leg and had been on 
medication since.  He was currently taking Actos twice a day 
and Amaryl twice a day.  There was no history of diabetic 
ketoacidosis and he did not have a problem with hypoglycemia.  
On average he visited a doctor four times a year for 
diabetes.  During the day the Veteran urinated six times at 
intervals of two hours and during the night he urinated once 
every four hours.  He did not have any urinary incontinence.  
He complained of tingling and numbness of the feet, but 
stated that the diabetes did not affect the eyes, the skin, 
the heart, or the kidneys.  It had affected the arteries for 
six years resulting in intermittent claudication.  He 
experienced leg pain after walking 200 feet.  The artery 
problem was treated with surgery in 1998 and Plavix.  The 
Veteran complained of no functional impairment from his 
condition or any lost time from work.  He did complain of 
impotence which began six years before.  He said that he 
could not achieve and maintain an erection and that vaginal 
penetration with ejaculation was not possible.  Treatment 
with Viagra helped to some extent.  

On examination, the Veteran stood 73 inches and weighed 248 
pounds.  He was well-developed, well-nourished and in no 
acute distress.  Retinopathy was present in both eyes with 
findings of small exudates.  Peripheral pulses bilaterally 
were normal.  Motor and sensory functions of the extremities 
were within normal limits.  Reflexes of the bilateral lower 
and upper extremities were normal.  Examination revealed 
normal arterial pulsations of the lower extremities and no 
evidence of an obstructive peripheral vascular disease of the 
lower extremities.  Diagnostic tests showed elevated glucose 
at 237 mg/dl and urinalysis showed protein present.  

Diagnosis was diabetes mellitus, type II with diabetic 
nephropathy, diabetic retinopathy and impotence.

A fee basis VA examination of the eyes in February 2004 found 
no diagnosis of diabetic retinopathy because the examiner 
found no pathology with which to render a diagnosis.  
Keratoconus was not present and the Veteran did not have 
diplopia.  The Veteran reported no symptoms of distorted 
vision, enlarged images, pain, or incapacitation.  An 
additional fee basis VA examination of the eyes in September 
2005 found none of the ocular complications of diabetes 
mellitus.  The examiner diagnosed hyperopia and presbyopia.  

VA medical records dated from November 2004 to May 2009 
reveal the Veteran's treatment for his diabetes and 
complications from the disease, including occasional 
medication adjustments and diet counseling, and his start on 
insulin in November 2006.  

The Veteran underwent a fee-basis VA examination in October 
2005.  It was noted that the Veteran did not have a history 
of diabetic ketoacidosis or problems with hypoglycemia.  He 
was treated with medication: Actos once per day and Amaryl 
twice per day.  On average he visited a doctor four times a 
year for diabetes.  During the day he urinated 12 times at 
one hour intervals and during the night he urinated twice at 
three-hour intervals.  The Veteran complained of tingling and 
numbness in his fingers and toes, but said that the diabetes 
did not affect his eyes, skin, or heart.  He complained of an 
effect on the arteries for seven years causing intermittent 
claudication, calf pain at rest and persistent coldness of 
the extremities.  There was no functional impairment of the 
kidneys or time lost from work, but the Veteran complained of 
impotence beginning eight years before.  He could not achieve 
and maintain an erection and vaginal penetration with 
ejaculation was not possible.  

On examination, the Veteran stood five feet, 11 inches and 
weighed 246 pounds.  He was well developed, well nourished 
and in no acute distress.  Examination of the eyes, including 
the funduscope, was within normal limits.  Examination of the 
extremities did not reveal atrophic skin changes, ulceration, 
gangrene, ischemic limb pain or persistent coldness.  
Bilateral peripheral pulses were normal.  Peripheral nerve 
examination was within normal limits.  Motor and sensory 
functions of the bilateral upper extremities were normal.  
Motor functions of the lower extremities also were normal, 
but sensory function was abnormal with findings of decreased 
vibratory sensation in both feet.  Bilateral knee jerk and 
ankle jerk were measured at 1+.  Diagnostic tests showed a 
glucose level of 193 and the urinalysis showed the presence 
of sugar and the absence of protein.  Diagnosis was diabetes 
mellitus, type II, and peripheral neuropathy of the lower 
extremities secondary to diabetes with the neurological 
condition resulting in neuritis.  The diabetes did not cause 
any restriction of activities and the Veteran did not have a 
non-diabetic condition aggravated by diabetes.  The examiner 
failed to diagnose nephropathy because he found there was no 
pathology with which to render a diagnosis.  

A Physician's Statement dated in February 2006 from Dr. B.W. 
indicated that the Veteran required insulin and a restricted 
diet or an oral hypoglycemic agent and a restricted diet for 
his diabetes and that he suffered cardiovascular and 
neurological complications directly due to his diabetes.  

During his June 2008 Board hearing, the Veteran, a baggage 
handler for Delta Airlines, testified that he had no problem 
with his eyes and was not claiming any cardiovascular 
difficulties as a result of his diabetes.  He said that he 
thought that a doctor had told him that his erectile 
dysfunction and kidney problems were related to his diabetes.  
He testified that he was constantly urinating and that his 
doctor had given him pills for an enlarged prostate, but that 
they made him dizzy and he did not like the way they made him 
feel.  He also said his doctor refused his request for 
Levitra for his erectile dysfunction because she did not know 
if he was healthy enough for sex.  After further testing he 
was put on an Ace inhibitor.  The Veteran also testified that 
his fingertips and part of his hand become numb and his 
fingers tingled, worse in the winter, and that it was 
difficult to keep his hands warm.  (See transcript at pp. 4-
5, 9-13).

A Physician's Statement form completed by a VA physician in 
June 2008 reflected that the Veteran's diabetes mellitus 
required insulin, restricted diet, and regulation of 
activities.  The VA physician did not provide further 
information on the form, however, regarding the regulation of 
activities.  

The Veteran underwent a VA examination in March 2009.  He 
told the examiner that he had no episodes of ketoacidosis, 
hyperglycemia or hypoglycemic reactions and had not been 
hospitalized for his diabetes.  He said that he did not check 
his blood glucose levels on a regular basis and tried to 
follow a carbohydrate restricted diet.  He reported weight 
loss which he believed was stress related to his father's 
illness.  It was noted that the Veteran faced no restriction 
on his activities on account of his diabetes.  He was seen by 
his VA primary provider every three months and was currently 
treated with NPH insulin and Glipizide.  He did not report a 
history of retinopathy, cataracts, glaucoma or other eye 
conditions.  He reported erectile dysfunction for 13 years, 
that he was unable to achieve or maintain an erection for 
successful vaginal intercourse, that he and his wife were 
last able to have successful sexual vaginal intercourse 2 or 
3 years before, and that he had used Levitra in the past but 
was unable to maintain an erection for intercourse.  The 
Veteran did not report a history of nephropathy, but said 
that he urinated every 30 minutes and had done so for years 
during the day and is up 2 to 3 times at night.  He also 
reported he did not exercise and smoked cigarettes.  The 
Veteran complained of burning in his fingertips and in his 
feet as well as numbness in his hands and feet with cold 
weather.  He reported no edema, achiness or fatigue in the 
legs, he had no vericose veins and did not report wearing 
compression stockings.

On physical examination, the Veteran appeared well developed, 
well nourished and in no apparent distress.  Diminished 
pinprick was noted on both the examination of the hands and 
fingertips and both feet.  Feet reflexes were brachial 1+ 
bilaterally, downgoing; plantar reflexes and Achilles 
reflexes bilaterally were normal; and dorsalis pedis and 
posterior tibial pulses were 1+ bilaterally.  Diagnostic 
tests showed a glucose level of 302.

Diagnosis was diabetes mellitus without any cardiovascular, 
eye, skin, or bowel complications.  Evidence of erectile 
dysfunction was more likely than not multifactorial based on 
a combination of age, stress, depression and diabetes.  
Bilateral upper and lower extremity peripheral neuropathy was 
at least as likely as not related to diabetes.  The examiner 
noted the diminished pinprick sensation in all extremities 
and that the Veteran had failed the monofilament test and was 
prescribed Neurontin for his symptoms.  The VA examiner also 
diagnosed early nephropathy that was at least as likely as 
not related to his diabetes.  The nephropathy was manifested 
by urine microalbuminuria in the presence of a normal 
creatinine level.  The examiner also found that the Veteran's 
peripheral vascular disease, with the prior left leg bypass 
surgery, was at least as likely as not related to his 
diabetes.

The Veteran underwent a VA peripheral nerves examination in 
August 2009.  Motor and sensory findings were consistent with 
moderate to severe chronic mixed sensory motor polyneuropathy 
affecting bilateral lower extremities, most likely due to 
diabetes.  The VA examiner noted that peripheral neuropathy 
was limited to the lower extremities and that upper extremity 
studies were normal.  Progression of peripheral neuropathy to 
the upper extremities, however, could occur at a later stage.  
The examiner recommended preventive foot care, diabetic 
shoes, weight control, and a daily exercise program.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected diabetes is manifested by no more 
than the required use of an oral hypoglycemic agent, insulin, 
and a restricted diet.  There is no probative and competent 
evidence of the regulation of activities because of diabetes.  
The competent medical evidence of record does not reflect 
that the Veteran's diabetes requires medically directed 
"regulation of activities," defined in Diagnostic Code 7913 
as "avoidance of strenuous occupational and recreational 
activities".  The June 2008 Physician's Statement completed 
by a VA physician is the only evidence that the Veteran's 
activities had to be regulated due to diabetes.  Moreover, 
this physician failed to provide further information as VA 
had requested on the form.  Further, VA medical records dated 
from November 2004 to May 2009 reveal no evidence of 
regulation of activities due to diabetes.  Nor is there any 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, or a 
progressive loss of weight and strength because of this 
disorder.  Therefore, the Board finds that an initial rating 
in excess of 20 percent for the Veteran's service-connected 
diabetes mellitus is not warranted.

The Board also notes that the June 2005 VA examiner failed to 
diagnose diabetic nephropathy and the March 2009 VA examiner 
diagnosed only early nephropathy.  Both opinions suggest that 
the Veteran's nephropathy is part of the Veteran's diabetic 
process and not, as yet, at the level of a separate rating 
for a diabetic complication.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note 1.  There was no evidence in these 
VA examinations that the Veteran's early nephropathy 
satisfied the criteria for a compensable rating for renal 
dysfunction pursuant to 38 C.F.R. § 4.115a, 4.115b, 
Diagnostic Code 7541 (2009).  Specifically, under the 
schedule criteria for renal dysfunction, it is not shown that 
the Veteran suffers from criteria for the minimal 30 percent 
rating.  As noted above, the Veteran withdrew his request to 
have his diabetes evaluated for retinopathy and any evidence 
of diabetic retinopathy found in the January 2004 VA 
examination was contradicted in all succeeding VA 
examinations beginning in February 2004.  Further, as regards 
the Veteran's erectile dysfunction which evidence links to 
his diabetes, a review of the claims file discloses that the 
Veteran is receiving special monthly compensation under 
38 U.S.C.A. § 1114 for loss of use of a creative organ; and 
the evidence of record does not otherwise rise to the level 
of schedular compensation for his erectile dysfunction 
because there is no evidence of deformity of the penis.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2009).  Therefore, 
the Board finds that nephropathy and erectile dysfunction are 
noncompensable schedular complications of diabetes and that 
their consideration as part of the Veteran's diabetic process 
under Diagnostic Code 7913 does not warrant an initial rating 
in excess of 20 percent for the Veteran's service-connected 
diabetes mellitus

Based upon the evidence of record, the Board finds that the 
Veteran is entitled to separate ratings for the peripheral 
neuropathy of his lower extremities.  As noted above, the RO 
awarded 10 percent disability ratings for each extremity for 
the period from October 5, 2005 to August 5, 2009, and 20 
percent for the period thereafter.  Under the provisions of 
Diagnostic Code 8521 and 8621, for incomplete paralysis of 
the external popliteal nerve in the lower extremities 
representing neuritis, a rating not in excess of 10 percent 
for mild incomplete paralysis of the nerve is warranted for 
the period from the October 5, 2005 VA examination to the 
August 5, 2009 VA examination.  The October 2005 VA examiner 
found that peripheral neuropathy of the lower extremities was 
secondary to diabetes and that the resulting neurological 
condition represented neuritis.  This examiner noted, 
however, that bilateral peripheral pulses were normal, the 
bilateral peripheral nerve examination also was within normal 
limits, and that motor functions of the lower extremities 
also were normal.  Only the Veteran's sensory functions were 
abnormal with findings of decreased vibratory sensation in 
both feet.  

Under the provisions of Diagnostic Code 8521 and Diagnostic 
Code 8621, a rating not in excess of 20 percent for moderate 
incomplete paralysis is warranted for the period from October 
5, 2005 to the present.  The August 2009 VA peripheral nerves 
examination found greater sensory deprivation in the lower 
extremities than was found in the October 2005 examination.  
Tests conducted by the August 2009 VA examiner found moderate 
to severe chronic mixed sensory motor polyneuropathy 
affecting both of the lower extremities.  As most of the 
negative testing reflected sensory deficits rather than 
sensory and motor function losses, the Board finds a 20 
percent rating for moderate incomplete paralysis is 
appropriate rather than the 30 percent rating available for 
severe incomplete paralysis.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8521 and 8621 (2009).

The Veteran also sought separate ratings and an increased 
initial rating based on peripheral neuropathy in his upper 
extremities.  As noted above, however, the medical evidence 
has never shown motor and sensory deficits of the upper 
extremities, although the March 2009 VA examiner found 
bilateral peripheral neuropathy of the upper and lower 
extremities.  However, the August 2009 VA peripheral nerves 
examination found after testing that upper extremity studies 
were normal.  The August 2009 VA examiner did note, however, 
that the Veteran could face the progression of his peripheral 
neuropathy to his upper extremities in the future.  
Therefore, under the criteria of Diagnostic Codes 8515 and 
8615 for impairment or neuritis of the median nerve in the 
upper extremities, a compensable rating for peripheral 
neuropathy of either the left or right upper extremity is not 
warranted in this appeal at this time as the medical evidence 
of record does not even show mild incomplete paralysis of the 
nerve, or the criteria for a 10 percent disability rating.

In addition, competent medical evidence reflects that the 
Veteran does not have any additional compensable diabetic 
complications.  Consequently, the assignment of a separate 
disability rating for any other condition, but peripheral 
neuropathy of the lower extremities, is not warranted under 
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

The Board has considered whether the application of "staged 
ratings" would be in order.  See Fenderson, 12 Vet. App. at 
125-26.  However, there appears to be no identifiable period 
of time since the effective date of service connection during 
which the Veteran's service-connected diabetes mellitus was 
shown to be in excess of the assigned 20 percent rating.

The Board has carefully considered the Veteran's personal 
report of his symptoms and finds he is competent to testify 
regarding what he is able to experience through his senses.  
However, while the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As 
the Veteran does not have medical expertise, the Board finds 
his statements to be less persuasive than the medical 
evidence noted above.

The Board acknowledges the Veteran's contentions that his 
diabetes mellitus is more severely disabling.  However, the 
Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the disability ratings at issue.  There is a 
three-step analysis for determining whether an extraschedular 
rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id. at 115-16; see also 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference 
with employment and frequent periods of hospitalizations).  
If the factors of step two are found to exist, the third step 
is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id. at 116.  

After a thorough review of the record, the Board is convinced 
that the Veteran has not met the first step of Thun as the 
Board believes that the rating criteria noted within this 
decision reasonably describes the Veteran's disability levels 
and the symptomatology of his diabetes and its complications 
during the time period of this appeal; moreover, he has not 
argued that exceptional factors, such as interference with 
employment or hospitalizations, are involved in his case.  
Therefore, no referral for extraschedular consideration is 
required in this case.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against awarding an initial disability rating in 
excess of 20 percent for diabetes mellitus with nephropathy, 
retinopathy and erectile dysfunction, and against granting 
separate ratings for peripheral neuropathy of both upper 
extremities.  In addition, the preponderance of the evidence 
is against separate ratings in excess of 10 percent for 
peripheral neuropathy of both lower extremities, for the 
period from October 5, 2005 to August 5, 2009, and in excess 
of 20 percent thereafter.  See Fenderson, supra. 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.  

Entitlement to a separate rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity secondary 
to diabetes mellitus, from October 5, 2005 to August 5, 2009, 
and in excess of 20 percent thereafter, is denied.

Entitlement to a separate rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity secondary 
to diabetes mellitus, from October 5, 2005 to August 5, 2009, 
and in excess of 20 percent thereafter, is denied.

Entitlement to a separate compensable rating for peripheral 
neuropathy of the left upper extremity secondary to diabetes 
mellitus is denied.

Entitlement to a separate compensable rating for peripheral 
neuropathy of the right upper extremity secondary to diabetes 
mellitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


